Citation Nr: 1816508	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability, claimed as secondary to service-connected residuals of cerebral concussion.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran and his spouse testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of this hearing is associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

When this issue was most recently before the Board in August 2017, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the issue of entitlement to a lumbosacral spine disability is decided.

In June 2013 the Veteran testified that he was claiming entitlement to service connection for a lumbosacral spine disability, as secondary to his service-connected residuals of cerebral concussion.  Specifically, the Veteran asserted that his residuals of cerebral concussion (caused by an in-service fall in 1982) caused post-service falls or accidents, such as a motor vehicle accident in 1994, which resulted in his back disabilities. 

In response to the remand, an addendum VA opinion was received in September 2017 in which the VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that there was no temporal relationship between the Veteran's back injuries, both in service and post-service) and his diagnosis of degenerative joint disease (DJD).  The examiner opined that the DJD did not manifest to a compensable degree within one year of the Veteran's discharge from service; DJD was first noted on X-rays done in October 2014.  The examiner also noted that the injury from a slip and fall accident in 1987 caused a possible back strain which would not cause DJD.

The Board finds that clarification is needed as to the etiology of the Veteran's lumbosacral spine disability.  The September 2017 VA examiner does not opine as to whether post-service falls or accidents that occurred as a result of the residuals of cerebral concussion aggravated his degenerative arthritis of the spine, thoracolumbar.  Such discussion was specifically directed by the August 2017 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  As such, an addendum opinion is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims file should be provided to the September 2017 VA examiner, or a suitable substitute if this individual is not available.  The examiner should be requested to review the claims file and provide an addendum in which he or she responds to the following question: 

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of cerebral concussion and/or post-service falls or accidents that occurred as a result of the residuals of cerebral concussion, aggravated his degenerative arthritis of the spine, thoracolumbar. 

The examiner must provide a detailed rationale for all opinions. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  Upon completion of the addendum opinion ordered above, review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Adjudicate the issue on appeal based on a de novo review of the record.  If the benefit sought is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




